Title: To Thomas Jefferson from Peter Carr, 20 July 1803
From: Carr, Peter
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Carr’s-brook. July 20th 1803.
          
          We arrived here on the 14th, all well, and found the accomodations on the road by Stevensburg, much better than we expected. The hospitality and politeness of Strode induced us to stay a day with him, greatly to the advantage of ourselves and horses. From what I heard in that neighbourhood, you will find the Marquis’s road, a difficult one for a carriage.
          Since my arrival, I met accidentally in Charlottesville, Mr Daniel of Cumberland, to whom you talked of offering the place of Judge, in the District of Columbia. In the course of conversation I sounded him on the subject, and am inclined to think he would accept it. If he would, I am sure there is no man who would discharge its duties with more integrity and ability. Mr Madison is well acquainted with him, and I believe will add his sanction to this opinion. I heard yesterday from Edge-hill, and they were all well. Accept assurances of my sincere and affectionate attachment.
          
            P: Carr
          
        